             Case 2:20-cv-01491-RSM Document 48 Filed 04/15/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
        BROOKS SPORTS, INC.,                                CASE NO. C20-1491-RSM
10
                                 Plaintiff,                 ORDER DENYING SPARC
11                                                          GROUP’S MOTION TO DISMISS
               v.                                           AS MOOT
12
        SPARC GROUP, LLC, et al.,
13
                                 Defendants.
14

15         This matter comes before the Court on Defendant Sparc Group LLC (“Sparc Group”)’s
16 Fed. R. Civ. P. 12(b)(1) and 12(b)(6) Motion to Dismiss. Dkt. #20. For the reasons set forth

17 below, the Court DENIES Sparc Group’s Motion as moot.

18         Sparc Group’s motion is based on Plaintiff’s original complaint filed on October 8, 2020,
19 for trademark infringement, unfair competition, and trademark dilution under the Lanham Act,

20 15 U.S.C. §§ 1114, 1124, under the Washington Consumer Protection Act, RCW §§ 19.77.160,

21 19.86.020, and under Washington common law. Id. (citing Dkt. #1 at ¶¶ 54-114). After Sparc

22 Group moved to dismiss the original complaint on December 7, 2020, Plaintiff filed an amended

23 complaint on March 1, 2021. Dkt. #37. On April 14, 2021, Sparc Group filed an Answer to

24

     ORDER DENYING SPARC GROUP’S MOTION TO DISMISS AS MOOT - 1
              Case 2:20-cv-01491-RSM Document 48 Filed 04/15/21 Page 2 of 3



     Plaintiff’s amended complaint. Dkt. #47. Sparc Group did not renew its motion to dismiss in its
 1
     Answer. See generally id.
 2
            “[T]he general rule is that an amended complaint supersedes the original complaint and
 3
     renders it without legal effect . . . .” Lacey v. Maricopa Cnty., 693 F.3d 896, 927 (9th
 4
     Cir.2012); see also Valadez–Lopez v. Chertoff, 656 F.3d 851, 857 (9th Cir. 2011) (“[I]t is well-
 5
     established that an amended complaint supersedes the original, the latter being treated thereafter
 6
     as non-existent.”) (internal quotations omitted). “Courts often apply this rule to motions to
 7
     dismiss a complaint that has since been superseded and deny such motions as moot.” Bisson v.
 8
     Bank of Am., N.A., No. C12-0995JLR, 2012 WL 5866309, at *1 (W.D. Wash. Nov. 16, 2012)
 9
     (collecting cases).
10
            However, if the amended complaint suffers from the same deficiencies as the original
11
     complaint, “it is within the court’s discretion to consider a motion based on the original complaint
12
     as if it were based on the amended complaint.” Id.; see also Schwarzer et al., FEDERAL CIVIL
13
     PROCEDURE BEFORE TRIAL ¶¶ 9:262–63.1 (The Rutter Group 2012) (“[T]he court will usually
14
     treat the motion to dismiss as mooted. It may, however, proceed with the motion if the
15
     amendment does not cure the defect.”).
16
            Here, the Court declines to consider Sparc Group’s Motion to Dismiss as addressing the
17
     amended complaint instead of the original complaint. While the complaints bear similarities, the
18
     amended complaint adds new defendants, facts, claims and legal theories not contained in the
19

20 original complaint. See Dkt. #37 at ¶¶ 11-168. The Amended Complaint also appears to directly

21 respond to the concerns raised by Sparc Group’s motion to dismiss.
            For the foregoing reasons, the Court DENIES Sparc Group’s Motion to Dismiss, Dkt.
22
     #20, as moot.
23

24

     ORDER DENYING SPARC GROUP’S MOTION TO DISMISS AS MOOT - 2
           Case 2:20-cv-01491-RSM Document 48 Filed 04/15/21 Page 3 of 3




 1
          DATED this 15th day of April, 2021.
 2

 3

 4

 5
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING SPARC GROUP’S MOTION TO DISMISS AS MOOT - 3
